Citation Nr: 9906271	
Decision Date: 03/05/99    Archive Date: 03/11/99

DOCKET NO.  93-16 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE


Entitlement to service connection an acquired psychiatric 
disorder to include 
post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel

INTRODUCTION

The veteran served on active duty from June 20, 1949 to June 
19, 1950.

The Board of Veterans' Appeals (Board) notes that the issue 
on appeal stem from Department of Veterans Affairs (VA) 
Regional Office (RO) rating decisions.

This case was previously Remanded by the Board in July 1995 
and September 1996 for additional development of the record.  
That development having been completed to the extent possible 
the case is once more before the Board for appellate 
consideration.

A review of the evidence of record as well as argument 
submitted by the veteran's representative appears to suggest 
that the veteran is raising the issue of entitlement to an 
increased evaluation for hypothyroidism.  Such new matter is 
referred to the RO for formal adjudicatory action as it is 
not shown to be inextricably intertwined with the certified 
issue on appeal.  Godfrey v. Brown, 7 Vet. App. 398 (1995).

The Board notes that in view of the favorable determination 
below granting service connection for a chronic acquired 
psychiatric disorder on a direct basis, the issue of 
entitlement to service connection on a secondary basis is not 
proper for appellate review.


FINDINGS OF FACT

1.  The record does not show that the veteran engaged in 
combat with the enemy; a verifiable stressor is not 
demonstrated to support a diagnosis of PTSD.

2.  Competent VA medical evidence has established an 
etiologic nexus between the veteran's major depression and 
active duty.



CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. 
§§  1110, 1131, 5107 (West 1991);  38 C.F.R. §§ 3.303, 
3.304(f) (1998).

2.  Major depression was incurred in active service.  38 
U.S.C.A. §§  1110, 1131; 38 C.F.R. 3.303(d) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran served on active duty in the United States Navy 
from June 1949 to June 1950.  Service Department records show 
he received no decorations, medals, badges, commendations, 
citations, or participated in any campaigns.  He did not 
sustain any wounds in action with the enemy.  A report of a 
physical examination dated in June 1949, for entry into 
active duty, essentially reflected a normal psychiatric 
evaluation.  His service medical records reflected a few 
episodes of complaints of nervousness but without any related 
associated event or psychiatric disorder identified.  On 
physical examination in June 1950, for separation purposes, a 
psychiatric evaluation revealed no significant abnormality.  

The voluminous postservice VA medical evidence dating from 
October 1950 including reports of examinations are silent for 
any pertinent psychiatric related findings until 
approximately December 1991, when the veteran was seen for 
depression.  It was noted that he described traumatic 
stressors in the service that were not specified at that 
time.  Impression was adjustment disorder with mixed 
features.  In February 1992, he was depressed over his 
physical problems.  

In March 1992, the veteran stated that in active service he 
had heavy combat experiences with exposure to much trauma.  
Following mental status evaluation, the impression was major 
depression with anxious features.

In November 1992, the veteran and his spouse gave sworn 
testimony at a hearing at the RO before a hearing officer.  A 
copy of the hearing transcript is on file.  He noted having 
nightmares and flashbacks associated with witnessing a cable 
cut a person in half during active duty.  He also noted 
witnessing his mother being killed by a train ten years 
following separation from service.  He remembered that he 
"straightened her arms out, rolled her up in my arms and her 
brains and eyes run (sic) through my fingers.  

VA outpatient treatment records dated during the 1990's 
reflect treatment for psychiatric symptoms variously 
classified including PTSD with features of depression, 
chronic depression, and major depression.  

On a report of a VA psychiatric examination in November 1995, 
the examiner noted observing that the veteran was depressed.  
It was noted that during the course of his life the veteran 
had had a multitude of illnesses and had been in many 
accidents.  As a result he had become markedly depressed.  He 
noted that in the service he worked in the boiler room on a 
mine sweeper in Korean waters.  He witnessed an event whereby 
a cable snapped and cut a fellow sailor in half.  He noted 
that part of the body hit him and knocked him to the floor.  
He noted being bothered by the event through nightmares.  
Pertinent diagnosis was major depression, recurrent, 
secondary to medical problems and traumatic experiences in 
the military service.  The examiner opined that while it was 
impossible to determine the relationship of the veteran's 
mood disorder to any particular event in the veteran's 
illness after all these years, he strongly felt the veteran's 
experience in the Navy had been largely responsible for his 
psychiatric problems.  

In September 1996, the Board remanded this case to the RO in 
part to obtain a comprehensive statement from the veteran of 
as much detail as possible regarding the stressor to which he 
alleged he was exposed in active duty.  

The veteran was instructed to provide specific details of the 
claimed stressful event during service such as dates, places, 
detailed descriptions of events and any other identifying 
information concerning any other individuals involved in the 
events, including their names, ranks and unit of assignments.  
The veteran was advised that the requested information was 
vitally necessary to obtain supportive evidence of the 
stressful events.  He was instructed to be as specific as 
possible so that an adequate search for verifying information 
could be undertaken.  He was notified that failure to respond 
may result in an adverse action.  

In December 1996, the veteran essentially noted that he was 
trying to block out all pertinent factors of the stressful 
event in service.  No additional information was provided.  

A VA mental health record in September 1997 referred to 
dysthymia with multiple medical problems.  

The Board recognizes that in an informal hearing presentation 
submitted by the veteran's accredited representative in 
February 1999, the argument primarily focused on the 
veteran's claim of service connection for psychiatric 
disability other than on the basis of a claim for PTSD and 
without mention of any alleged stressful events in service 
claimed by the veteran.  


Criteria

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  38 
U.S.C.A. 
§ 1131.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f) (1998).

In determining whether an injury or disease was incurred or 
aggravated in service, the evidence in support of the claim 
is evaluated based on the places, types and circumstances of 
service as shown by the service records, the official history 
of each organization in which the veteran served, the 
veteran's medical records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. §§ 
3.303(a), 3.304 (1998).

Even where there is a lack of official records to corroborate 
that an injury or disease was incurred or aggravated during 
service (including a period of combat), VA is required to 
accept as sufficient proof of service connection satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated during such period of service, if the evidence 
is consistent with the circumstances, conditions, or 
hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§§ 3.303(a), 3.304 (1997); Collette v. Brown, 82nd F.3d, 389 
(Fed. Cir. 1996).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Analysis
PTSD

The veteran's claim of entitlement to service connection for 
PTSD is well grounded within the meaning of 38 U.S.C.A. § 
5107 in that he has presented a claim which is plausible.  As 
it stands, the record is complete, in that there is no 
indication of any pertinent outstanding treatment records 
regarding PTSD available which have not been associated with 
the claims file to the extent possible.  Moreover, the Board 
points out that the evidence of record, including the 
veteran's service medical records and post-service medical 
records with reports of VA psychiatric examinations and 
hearing transcript provide a complete basis for determining 
the issue on appeal.  

In Cohen v. Brown, 10 Vet. App. 128 (1997), the U. S. Court 
of Appeals for Veterans Claims (previously known as the 
United States Court of Veterans Appeals) (hereinafter, the 
Court), citing 38 C.F.R. § 3.304, discussed the three 
elements required to establish entitlement to service 
connection for PTSD: (1) A current, clear medical diagnosis 
of PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor); (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor.  Cohen, 10 Vet. 
App. at 138.

As to the second §3.304(f) element, the evidence necessary to 
establish the occurrence of a recognizable stressor during 
service varies depending on whether or not the veteran was 
"engaged in combat with the enemy."  West v. Brown, 7 Vet. 
App. 70, 76 (1994). The starting point for any determination 
with regard to PTSD is one or more "stressors." Under the 
controlling regulation, there must be credible supporting 
evidence that the claimed service stressor actually occurred.  
38 C.F.R. 
§ 3.304(f).  The existence of an event alleged as a 
"stressor" that results in PTSD, though not the adequacy of 
the alleged event to cause PTSD, is an adjudicative, not a 
medical determination.  Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).

The Board is required to "make specific findings of fact as 
to whether or not the veteran was engaged in combat with the 
enemy and, if so, whether the claimed stressor is related to 
such combat." Zarycki, 6 Vet. App. at 98.

If the claimed stressor is not combat related, "the 
veteran's lay testimony regarding [an] in-service stressors 
is insufficient, standing alone, to establish service 
connection and must be corroborated by 'credible evidence,"  
Doran v. Brown, 6 Vet. App. 283, 289 (1994). 

The Board finds that, upon review of Zarycki, West and Cohen 
it is clear that, in approaching a claim for service 
connection for PTSD, the question of the existence and 
character of an event claimed as a recognizable stressor is a 
matter solely within the providence of adjudicatory 
personnel.  If the adjudicators, having given due 
consideration to all matters of credibility raised by the 
record, conclude that the record establishes the existence 
and character of such an alleged stressor or stressors, then 
and only then, the resolution of a claim for service 
connection for PTSD moves forward to the questions of whether 
the event (or events) was sufficient to constitute a stressor 
for purposes of causing PTSD, and whether the remaining 
elements required to support the diagnosis of PTSD have been 
met.

The adequacy of the event claimed as a stressor and the 
question of whether the diagnostic criteria for PTSD have 
been met are matters that require the input of competent 
medical evidence.

Additionally, the Court has addressed the effect of the 
change to DSM IV on claims for PTSD in Cohen.  In that case, 
the Court pointed out that the requirement that a stressor be 
outside the range of usual human experience that would evoke 
significant symptoms of distress in almost anyone had been 
dropped in DSM IV. The Court made the following holding: 
"the Court takes judicial notice of the effect of this shift 
in diagnostic criteria.  The major effect is this: the 
criteria have changed from an objective ("would evoke... in 
almost anyone") standard in assessing whether a stressor is 
sufficient to trigger PTSD, to a subjective standard.  



The criteria now require exposure to a traumatic event and a 
response involving intense fear, helplessness, or horror.

A more susceptible individual may have PTSD based on exposure 
to a stressor that would not necessarily have the same effect 
on "almost anyone." The sufficiency of 
a stressor is, accordingly, now a clinical determination for 
the examining mental health professional.

Adopted by VA on November 7, 1996, the DSM- IV criteria are 
applied on all questions to which they are relevant to the 
extent those criteria are more favorable to the veteran.  
Cohen, 10 Vet. App. at 139-40.

The Board has carefully examined the record and is convinced 
that there is insufficient evidence to support a finding of 
PTSD stemming from the veteran's military service.  Contrary 
to the contentions of the veteran, the Board is not bound to 
accept his uncorroborated account of experiences, nor is the 
Board required to accept the opinions of VA psychiatrists and 
social workers that the alleged PTSD had its origins in the 
veteran's service.  Significantly, the Board notes that over 
the years the veteran reported several contradictory versions 
of stressful events in service upon which medical examiners 
based their diagnosis of PTSD.  

At one point, the veteran claimed that his stress was 
associated with much combat action he experienced in active 
service; however, the record is nonsupportive in this regard.  
He later changed his story to one where he saw a fellow 
service comrade get cut in half by a cable resulting in 
continuous nightmares and flashbacks about the event; 
however, he cannot remember any details because he has been 
trying to block out the event.  Also, the Board may not 
overlook the fact that he even described stress associated 
with a postservice accident in which he witnessed his mother 
being killed in a horrific train accident.

Importantly, the Board notes that sending the veteran's case 
with statements of alleged stressors to the United States 
Army and Joint Services Environmental Support Group (ESG) now 
redesignated as the U.S. Armed Service Center for Research of 
Unit Records (USASCRUR) to provide any information which 
might corroborate the veteran's alleged stressors would serve 
no useful purpose, as the veteran noted solely contradicting 
and anecdotal incidents without any helpful identifying 
information as requested by the Board in September 1996.  

Importantly, in view of the veteran's prior inability to 
provide more specific details regarding alleged stressful 
events in active service, the Board finds that requesting 
this information again would be futile, and is not required.  
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("[t]he duty 
to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence").  The Board 
notes that the duty to assist does not require endless 
"fishing expeditions" in order to find evidence which might 
possibly support a claim, while the claimant waits in a 
passive role.  Gobber v. Derwinski, 2 Vet. App. 470, 472 
(1992).

The Board has carefully reviewed the testimony offered by the 
veteran and his spouse at the hearing on appeal.  However, 
the Board does not find that the veteran's testimony of 
alleged stressors and his subjective claims of PTSD to be of 
great probative weight.  In this regard the Board notes that 
the veteran did not engage in combat with the enemy, nor was 
he in a combat theater of operation.  

Rather, the claimed stressors are related to merely an 
anecdotal incident which cannot be adequately verified.  The 
veteran's service medical records and personnel records are 
silent for any pertinent findings.  The Board has the duty to 
assess the credibility and weight to be given to the 
evidence.  Without more information the Board notes that the 
veteran's primary claimed stressor stems from anecdotal 
incident which obviously cannot be adequately verified with 
the present information.

It is reasonable, therefore, for the Board to require some 
corroboration of the event that the appellant alleges 
happened to him in the service.  The Board does not find that 
the evidence contained in the record is sufficient to verify 
established existence of a recognizable stressor.  The Board 
further finds that VA medical records which diagnose PTSD 
solely upon the basis of the veteran's uncorroborated history 
of stressors in active service and his subjective symptoms 
are themselves not credible. 

Based upon the foregoing, the Board finds that the 
preponderance of the evidence is against the grant of service 
connection for PTSD.


Psychiatric Disorder Other Than PTSD

With respect to the veteran's claim of entitlement to service 
connection for a psychiatric disorder other than PTSD, the 
current evidence of record appears to demonstrate the 
presence of a psychiatric disability best characterized as 
major depression.  Significantly, the Board recognizes that 
on a special VA psychiatric examination in November 1995, the 
examiner opined that while it was impossible to determine the 
relationship of the veteran's mood disorder to any particular 
event in the veteran's illness after all these years, he 
strongly felt the veteran's experience in the Navy had been 
largely responsible for his psychiatric problem diagnosed as 
major depression.  

In view of the foregoing medical opinion and application of 
reasonable doubt in the veteran's favor, the Board finds that 
the record contains competent VA medical evidence of an 
etiologic nexus between the veteran's current major 
depression and active duty.  Accordingly, the record supports 
a grant of entitlement to service connection for major 
depression.  


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for major depression is 
granted.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

- 11 -


- 1 -


